DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 8 and 15 , amendment after final rejection of claim 1-6, 10-14, 21 and 22, in the paper of 12/3/2021, is acknowledged and has been entered.  Applicants' arguments filed on 12/3/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Claims 1-7, 10-14, 16-19, 21 and 22 are at issue and are present for examination. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Genevieve Weber on 12/14/2021.
The application has been amended as follows: 
Cancel claims 3 and 12.
In claim 2, change “A composition” to “The composition”.
In claim 4, change “A composition” to “The composition”.
In claim 5, change “claim 3” to “claim 2”.

In claim 10, change “a modified polypeptide according to claim 1” to “the composition according to claim 1”.
In claim 11, change “A method” to “The method”.
In claim 13, change “A method” to “The method”.
In claim 14, change “claim 13” to “claim 11”.
In claim 16, change “claim 13” to “claim 10”.
Allowable Subject Matter
Claims 1, 2, 4-7, 10, 11, 13, 14, 16-19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a composition comprising a modified polypeptide consisting of the amino acid sequence of SEQ ID NO: 1 having one or more amino acid substitutions selected from the group consisting of L763F, L763F + E8051, or L763F + E397V + E745T, wherein the modified  polypeptide exhibits polymerase activity and exhibits an improvement in one or more properties selected from thermostability and/or a sequencing property selected from read length, accuracy, strand bias, systematic error, and total sequencing throughput when the modified polypeptide is used in an emulsion PCR template amplification step of a sequencing workflow, relative to a reference polymerase of SEQ ID NO:1 and/or SEQ ID NO:34..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
12/15/2021

/Richard G Hutson/
Primary Examiner, Art Unit 1652